Citation Nr: 1315844	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  99-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from March 1976 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and December 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.
 
This issue was previously before the Board in October 2009 and February 2012, at which time it was remanded for additional development.  It is now returned to the Board.

The issues on appeal had previously included entitlement to disability ratings in excess of 20 percent each for post-operative hammertoes of the right and left feet.  These issues, however, were adjudicated and denied by the Board in the February 2012 decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the issues on appeal had previously included entitlement to disability ratings in excess of 20 percent each for post-operative hammertoes of the right and left feet.  In February 2012, the Board denied the Veteran's claims for an increased disability rating.  Decisions of the Board are final unless appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did not appeal the February 2012 determination to the Court.
During the pendency of this appeal, in February 2013, the RO received additional medical evidence from the Veteran, along with correspondence indicating that the evidence was in support of the Veteran's claim for an increased disability rating for his service-connected post-operative hammertoes of the right and left feet.  As these issues were finally denied by the Board in February 2012, the Veteran's correspondence is construed as a renewed claim for an increased disability rating.

Such fact would normally warrant referral of the raised claims to the RO for adjudication.  Here, however, the outcome of the Veteran's claim for an increased disability rating for his service-connected post-operative hammertoes of the right and left feet could impact his claim for entitlement to a TDIU.  As such, the claims are inextricably intertwined and a Board decision on the TDIU issue at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim must be held in abeyance pending the adjudication of the Veteran's claims for an increased disability rating for his service-connected post-operative hammertoes of the right and left feet.

The Board regrets further delay in the adjudication of the Veteran's claim of entitlement to a TDIU; however, a remand in this case is necessary in order to facilitate accurate adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall adjudicate the claims of an increased disability rating for the service-connected post-operative hammertoes of the right and left feet.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

